Title: To John Adams from Benjamin Waterhouse, 22 December 1817
From: Waterhouse, Benjamin
To: Adams, John


				
					Magnus Apollo!
					Cambridge 22d. Decr. 1817
				
				Accept my most cordial thanks for your truly friendly epistle. I loose not a moment in answering your interesting query. The Lady in question is, I conceive legally divorced. Her quondam husband is now in the jail of New York, for the third or fourth time; a mere vagabone. They were divorced in 1810, by the Supreme Court of Vermont. The Lady & her father, with the aid of Judge Dawes were taking Steps for divorcement from Henry K. When her father was taken sick, & after lingering many months died. In the mean time the cunning Madam Knox sends her darling Son into Vermont, where he pretended to Study physic. After a time, he petitioned for a divorce, in the plea that his wife refused to live with him; but the mother’s intention was to avoid the scandal infamy of having her Son’s conduct exposed to the public. His petition was granted, & the Mrs. Knox was regularly notified thereof, and time given to reply, or express her objections to it. as it was the thing She wished, She remained silent, & rejoiced in the idea of being divorced from the wretch she hated. From that time to this  She has received the warmest expressions of respect, esteem & affection from Madam K: for the worthy General died before the seperation. The letters of Madam K, and of her daughters, Still continue full of affectionate expressions. The bill of divorce runs thus—and they are no longer man & wife—no longer one but twain; and they have leave to marry again. You doubtless recollect the form, when, as in this case, the vinculum matrimonii is dissolved. It is not therefore a seperation from bed & board. I consulted Mr Attorney General Morton on the Subject, he Said that it was not according to the laws of Massachusetts, but according to the laws of the Sovereign State of Vermont; and he gave it as his opinion that if the Lady should think fit to be married out of the State of Massachusetts—in Vermont, Rhode Island, or New Hampshire, there would be no risk in it. I suggested the risk of dower, which Mr Morton thought was possible. I wrote to the Chief Justice of Vermont on the subject, who covered a Sheet of paper with his opinion, & ended it by inviting the Lady and  gentleman to his house, where he said he would take care to have a priest, or a magistrate to perform the Service. I fairly relate facts, and look up to you for advice The Lady has trembled, & alternated full a twelve month, with fears, doubts, & apprehensions; but her mother in law Madam K. has urged it with all her powerful rhet rethoric—The plain & serious fact is this—Mrs. K. has been legally divorced by the supreme Court of Vermont on the petition of the husband, which was cheerfully acquiesed in by the wife, as it relieved her from the irksome task of prosecution. The Question is this—Do you think that the divorce by the authority of Vermont from the bonds of matrimony, with express liberty to marry again ought to be so far respected by a citizen of Massachusetts, as to render a man of character & conscience; and a woman of character, conscience, & delicacy easy to contract a second marriage,  while the quondam husband is living? The Lawyers have told me that if the Lady be married out of Massachusetts, it is legally safe; but is it in your opinion decent, decorous, and proper? Does the question resolve itself into this—Does a regular divorce of citizens of this State, by the authority of another State, so far dissolve the bonds of matrimony, that either may form a second connection  living) in our the State where the marriage was originally solemnized?The common opinion is that this Lady was divorced only from bed & board; but the truth is—it was from the bonds of matrimony, with express leave to marry againIf you will give me your opinion as soon as may be, I will promiss you to make no use of it beyond the knowledge of the two parties concerned. It is a serious & solemn question. I never needed so much the advice of a wise friend as in this case. My great respects to your good Lady—May I receive a line by the next mail? yours faithfully 
				
					B. Waterhouse
				
				
					P.S. By madam’s being pleased with the quotation from Grandison, I infer that difference of age has not much weight with her—.
				
			